Citation Nr: 1023251	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-22 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a disability manifested 
by tremors. 



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active service from July 1968 to July 1972.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part denying service connection for tremors.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has endorsed multiple alternative theories of 
entitlement for his claim for service connection for tremors.  
He has asserted that they developed in service; that they 
have persisted from service to the present time; that they 
resulted from herbicide agent (Agent Orange) exposure in 
service; that they resulted from a head injury which he 
suffered while stationed at Camp Lejeune, North Carolina; and 
that they resulted from stress of combat in service.  

The Veteran provided authorization to obtain treatment 
records from a private neurologist, and records which were 
obtained reflect that he was seen by that neurologist on a 
number of occasions, beginning in November 2004, for his 
tremors.  While the Veteran reported to the physician a 
history of these tremors being present since his return from 
service in Vietnam, he has provided no corroboration of this 
history of disability, or of the disability being present in 
service or at any time between service and that November 2004 
treatment.  Neither in-service nor post-service records 
provide any indication of tremors prior to November 2004.  

The Veteran indicated to the aforementioned private 
neurologist that he had experienced tremors since his return 
from Vietnam, and the neurologist on that basis stated, 
"Given his lack of knowledge of his family history, it is 
unclear as to whether this is an essential tremor or one that 
was acquired through his experiences in Vietnam."  This 
statement by the neurologist does not constitute affirmative 
evidence supporting the claim, for two reasons.  First, it 
merely serves to establish a lack of clarity in the evidence, 
in essence presenting no more than a possibility of an 
association with service.  Concerning this, the Board notes 
that a "possible" connection or one based on "speculation" 
is too tenuous a basis on which to grant service connection.  
The reasonable doubt doctrine requires that there be a 
"substantial" chance of an association and "one within the 
range of probability as distinguished from pure speculation 
or remote possibility."  38 C.F.R. § 3.102 (2009).  The 
aforementioned medical opinion does not create an approximate 
balance in the evidence to support the proposition that the 
Veteran has a tremor related to service, and hence does not 
serve to support the claim.  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Second, the medical opinion is based on the Veteran's self-
report of his having had tremors since Vietnam, without any 
corroborating evidence of this history present in the record.  
Without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the Veteran.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Here, there is no indication that 
the neurologist had the benefit of reviewing the claims file 
or any records which might reflect the Veteran's current 
condition vis-à-vis tremors from service to the present.  
Accordingly, for purposes of the present claim, the 
neurologist's suggestion that tremors "might have been 
acquired through his experiences in Vietnam" is no better in 
supporting the claim than the Veteran's own lay statements 
regarding onset of the tremors.  

The Veteran has provided no evidence, beyond his own 
assertions, to support his claims for service connection for 
tremors based on head trauma or Agent Orange exposure, or 
based on an onset of tremors in service with continuity of 
symptoms since service.  Indeed, the absence of service 
treatment records or post-service records to corroborate 
those assertions weighs against those bases for the claim.  
Further, there is no presumption for service connection for 
tremors based on Agent Orange exposure in service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Thus, although the Board remanded the claim in September 2008 
substantially to afford the Veteran appropriate notice of the 
requirements of a claim based on Agent Orange exposure, that 
additional notice did not result in development furthering 
the claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In his statement submitted in November 2004, the Veteran 
contended, "My doctors have indicated this type of tremor 
can be related to stress, such as combat."  However, the 
Veteran has provided no medical evidence bearing such an 
opinion regarding the etiology of the Veteran's tremors, 
despite requests for evidence to support the claim.  The 
Veteran indicated treatment from the above-noted private 
neurologist, and all available records were obtained from 
that source, but without a specific opinion for the current 
tremors of combat-stress-related etiology.  

That said, the experience of stress in service related in 
combat must be conceded.  The Veteran's account of having 
engaged in combat with the enemy is accepted based on his 
receipt of the Combat Action Ribbon as documented on his DD 
Form 214.  His reported stress during that combat is also 
accepted as a condition consistent with the nature and 
circumstances of combat exposure.  

Under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements alone, but that does not relieve a claimant of the 
requirements to demonstrate current disability and a nexus to 
service to support a claim for service connection, and for 
both those requirements competent medical evidence is 
generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996); see also  Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).

Thus, this case still requires nexus evidence to support the 
Veteran's claim based on the in-service stress of combat.  As 
discussed above, the statements of the private neurologist do 
not provide a nexus opinion supportive of the claim.  
However, they do indicate the possibility of such a nexus.  
The neurologist's statements, coupled with the Veteran's own 
assertions that doctors have told him his tremors may be 
related to combat stress, are sufficient to require that VA 
afford the Veteran a medical examination to address this 
question of etiology.  As delineated in 38 C.F.R. § 
3.159(c)(4), a VA examination to address the question of 
etiology as related to service is required when the Veteran 
presents a claim for service connection and meets the low 
threshold requirements there is an event, injury, or disease 
in service; there is evidence of current disability; the 
medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
Veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Board believes these requirements are 
met in this case for an examination addressing the theory of 
entitlement based on combat stress in service.  

The examiner must also be asked to address the question of 
secondary service connection, based on incurrence or 
aggravation by the Veteran's service-connected posttraumatic 
stress disorder (PTSD).  That secondary service connection 
question is implicated in this case because stress related to 
combat is implicated in the very nature of PTSD.  See 
38 C.F.R. §§ 3.304(f), 4.125(a) (2009).  

In addition, the Veteran should be afforded the opportunity 
to procure medical nexus opinion evidence on his own if he so 
desires, including as related to stress in service, such as 
written statements by his treating physicians documenting any 
assertions they have made indicating a causal link between 
in-service stress and the currently claimed tremors.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an additional VCAA 
letter, addressing requirements to support the 
claim based on stress in combat, pursuant to 
38 U.S.C.A. §§ 1154 (a),(b); and based on his 
contention of service connection for tremors 
as secondary to his service-connected PTSD.  
Request that the Veteran provide sufficient 
information, and, if necessary, authorization, 
to enable the RO to obtain any additional 
evidence, not already of record, which 
pertains to the claim for service connection 
for tremors.  Invite him to submit all 
pertinent evidence in his possession, and 
explain the types of evidence that it is his 
ultimate responsibility to submit.  Ask him to 
procure or provide written medical statements 
by physicians to document statements the 
Veteran has asserted they made which could 
establish a causal link between in-service 
stress and current tremors.  

2.  Then, schedule the Veteran for a VA 
examination by a specialist in neurological 
disorders.  The examiner should review the 
claims file, including anything obtained 
pursuant to this Remand.  The claims file must 
be made available to the examiner for review.  
The examiner should conduct any special 
studies deemed necessary to answer the 
questions posed here, and a complete rationale 
for any opinions expressed should be provided.  
The examiner should provide responses to the 
following questions:

a.  Identify and diagnose, if possible, the 
nature of the Veteran's current tremors.  

b.  State whether it is at least as likely 
as not (i.e., to at least a 50/50 degree of 
probability) that the Veteran's current 
tremors developed due to stress he 
experienced in combat in Vietnam; or is any 
such a relationship to service unlikely 
(i.e., less than a 50/50 probability)?  In 
answering this question, the examiner 
should consider the Veteran's own 
assertions, as well as the credibility or 
lack of credibility of those assertions, 
based on all evidence provided.  However, 
the examiner must, for purposes of this 
case, accept that the Veteran did engage in 
combat in Vietnam, based on his receipt of 
a Combat Action Ribbon, and that he 
experienced stress in service during that 
combat.  

c.  In the alternative, is it at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that current tremors 
developed from or have been aggravated by 
the Veteran's service-connected 
posttraumatic stress disorder (PTSD); or is 
any such a relationship to PTSD unlikely 
(i.e., less than a 50/50 probability)?  As 
above, in answering this question, the 
examiner must consider the Veteran's own 
assertions, as well as the credibility or 
lack of credibility of those assertions, 
based on all evidence provided.  However, 
the examiner is advised that PTSD related 
to service has been established.  

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  Note:  The term "aggravated" in this 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.   

f.  The examiner should provide a complete 
explanation for each opinion provided.  If 
any question cannot be answered without 
resorting to pure speculation, the examiner 
must provide a complete explanation as to 
why such question cannot be answered.

3.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claim for service connection for tremors.  If 
the decision remains adverse to the Veteran, 
provide him and his representative with an 
appropriate supplemental statement of the case 
(SSOC).  Then return the case to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans'Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

